Citation Nr: 1528231	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, bilateral pes planus, and a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable rating for an incisional neuroma.

4.  Entitlement to an initial rating in excess of 10 percent for a migraine headache disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 2007 to February 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing before the undersigned Veterans Law Judge was held in October 2012.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

At the hearing in February 2015, the Veteran informed the Board that he desired to withdraw his appeal for service connection for asthma, pes planus, and a neck disability. 





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issues of entitlement to service connection for asthma, bilateral pes planus, and a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the February 2015 hearing, the Veteran expressed his desire to withdraw his appeal for service connection for asthma, bilateral pes planus, and a neck disability.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal for service connection for asthma, bilateral pes planus, and a neck disability is dismissed.


REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of the incisional neuroma and migraine headache disability in 2011.  The Veteran's testimony during the October 2012 hearing reveals his belief that the disabilities had increased in severity since the 2011 examinations.  Therefore, the Board has determined that the Veteran should be afforded current VA examinations to determine the current degree of severity of the disabilities.  

Furthermore, another examination with opinion is needed to determine the etiology of the reported lumbar spine disability.  Although an opinion was obtained, the examiner did not provide a rationale for the opinion.  Thus, another opinion is needed.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, including any records associated with private treatment.  

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected migraine headache disability.  Ensure that the examiner provides all information required for rating purposes, including whether the migraine headache disability results in severe economic adaptability.  The rationale for all opinions expressed must be provided. 

3.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected incisional neuroma.  Ensure that the examiner provides all information required for rating purposes, including whether there is any associated muscle or nerve impairment.  The rationale for all opinions expressed must be provided. 

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify all low back disorders that have been present during the period of the claim.  With respect to each low back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the lay evidence of intermittent low back pain during and since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


